 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDChemi-Trol Chemical Co.andUnited Steelworkers ofAmerica AFL-CIO-CLC,Petitioner.Case 8-RC-7786May 11, 1971DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERS FANNING, JENKINS, AND KENNEDYPursuant to a Decision, Order, and Direction of Sec-ond Election issued by the Board on October 22, 1970,an election by secret ballot was conducted in the unitfound appropriate on December 3, 1970, under thedirection and supervision of the Regional Director forRegion 8.At the conclusion of the election, the partieswere furnished a tally of ballots which showed that ofapproximately 75 eligible voters, 68 cast ballots, ofwhich 38 were for, and 27 against, the Petitioner, and3 were challenged ballots. The challenged ballots wereinsufficient in number to affect the results of the elec-tion. Thereafter, the Employer filed timely objectionsto conduct affecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations,Series 8, as amended, theRegional Director conducted an investigation of theobjections and, on January 12, 1971, the Regional Di-rector issued and duly served upon the parties.his Re-port on Objections in which he recommended that Ob-jections 1, 2, and 3 be overruled and Objection 4 besustained.He further recommended that the secondelection be set aside and that a new election be directed.Thereafter, the Petitioner filed timely exceptions to theRegional Director's report, and a supporting brief., TheEmployer filed a brief in opposition to the Petitioner'sexceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaningof the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.We find, in accord with the stipulation of theparties, that the following unit is appropriate for the'In the absence of exceptions thereto, we adopt,pro forma,theRegionalDirector's recommendation that Objections 1, 2, and 3 be overruled.purposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees, in-cluding truck drivers employed at the Employer'stank division located at 1098 West State Street,Fremont, Ohio, excluding all office clerical em-ployees,professionalemployees,guards andsupervisors as defined in the Act and all employeesat the Employer's Weed Control Division, Gib-sonburg, Ohio and Tool Division, 2400 West StateStreet, Fremont, Ohio.5.The Board has considered the Regional Director'sReport and the entire record in this case, including theexceptions and briefs, and hereby adopts the RegionalDirector's findings and recommendations to the extentconsistent herewith.In our view, assuming that the statement in Peti-tioner's election eve bulletin to the employees that the"International Union does not fine any members" is amisrepresentation, it does not, in and of itself, warrantthe setting aside of the election. Conduct upon whichan election is set aside must be found likely to haveaffected the outcome of the election. The statement inthe present instance was made in answer to informationgiven to the employees by the Employer of the Peti-tioner's power to fine members. Petitioner's authorityto fine members under its constitution had been in-jected into the election campaign sufficiently in advanceof the election to permit the employees to make anindependent evaluation of Petitioner's assertion.Wecannot agree that the Petitioner's bulletin had an im-pact on the election. Under these circumstances, Peti-tioner's assertion that the International does not finemembers was capable of being evaluated by the em-ployees and could not have had any substantial effecton the election. SeeConvalescent Hospital ManagementCorp.,d/b/a Elmcrest Convalescent Hospital,173NLRB No. 7. Accordingly, we shall not adopt theRegional Director's recommendation, and we herebyoverrule Employer's Objection 4.As we have overruled the objections to the election,and as the tally of ballots shows that the Petitionerreceived a majority of the valid votes cast, we shallcertify the Petitioner as the collective-bargaining repre-sentative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that United Steelworkers ofAmerica, AFL-CIO-CLC, has been designated andselected by a majority of the employess in the unitfound appropriate herein as their representative for thepurposes of collective bargaining and that pursuant toSection 9(a) of the Act the said labor organization is the190 NLRB No. 56 CHEMI-TROL CHEMICAL CO.303exclusive representative of all such employees for pur-pay, wages, hours of employment, and other terms andposes of collective bargaining with respect to rates ofconditions of employment.